DETAILED ACTION

Election/Restrictions
Applicant's election of Group I (claims 9-20), and of the mixture recited in claim 15 as the species for the emulsifier, respectively, in response to the restriction/election of species requirement dated May 25, 2021 is hereby acknowledged.  Applicant made its election in its reply filed June 21, 2021.
Accordingly, claims 9-16, 19, 20 and new claims 21-28 have been examined in the instant action in accordance with the species election whereas claims 17 and 18 have been withdrawn from consideration as drawn to non-elected species.  Claims 1-8, which were previously pending and drawn to a distinct invention, have been currently canceled by Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 19, 21, 23, 24 and 26-28 are rejected under 35 U.S.C. 103 as unpatentable over (US 2017/0233636 A1 to Bake et al., published August 17 2017) in view of Nguyen (US 2017/0218261 A1 to Nguyen et al., published August 3, 2017).
Bake discloses an emulsified composition used to prevent the accumulation of scales and remove a variety of organic/inorganic scale and impurities present in a formation of reservoir naturally or generated from the interaction of wellbore chemicals with connate materials in a subterranean formation (residue, such as asphaltenes, [0011]), wherein the fluid composition contains: an aqueous phase having an acid source; an oleaginous phase containing an oleaginous base fluid, a pyrrolidone solvent, a terpene solvent, and a cycloalkyl ketone; and a surfactant (emulsifier) (abstract; [0004] to [0007]; [0010]; [0012]; [0013] to [0015]; [0021]; [0027]).  The pyrrolidone solvent can be N-methyl pyrrolidone whereas the terpene solvent can be dipentene, wherein the solvent blend is mixed in ratios of pyrrolidone solvent: terpene: solvent: cycloalkyl ketone in a range of 1:1:1 to 4:1:1 ([0027]; [0029]; [0032]; [0037]; claims 5, 7, 17 and 19 of Bake).
Bake further discloses that the surfactants component (emulsifiers) of the emulsified composition act to stabilize the water-in-oil or oil-in-water emulsion, wherein inter alia, linear and branched primary alcohol alkoxylates such as ethoxylated alcohols, propylated alcohols, and butylated alcohols, secondary alcohol alkoxylates, alkoxylated fatty acids, fatty acid ester soaps, and mixtures thereof, wherein the surfactants/emulsifiers may be incorporated into treatment fluids at a percent by volume that ranges 0.5 to 3 v %. ([0042] to [0044]).  The emulsified treatment fluid composition can also contain a corrosion inhibitor wherein suitable corrosion inhibitors include, for example, nitrogen-containing heterocyclic aromatic quaternary salts such as, N-cyclohexylpyridinium bromide, N-octylpyridinium bromide, N-dodecylpyridinium bromide, N-laurylpyridinium bromide, and chelating agents such as ethylenediaminetetraacetic acid (EDTA), diethyl enetriaminepentaacetic acid, nitrilotriacetic acid, and mixtures thereof ([0042] to [0045]).
Bake also discloses the treatment fluid containing an acid, such as hydrochloric acid (acidizing agent) ([0024]; [0047]; Table I; Example 1; claims 4, 16 and 22 of Bake).  It is the examiner’s position that a mineral acid, such as HCl, will provide the treatment fluid was an acidic pH of less than about 2.  The fluid composition can be foamed with a gas ([0015]).
However, Bake does not disclose its chelating agent as methylglycine diacetate (MGDA).
On the other hand, Nguyen teaches a treatment fluid used in a method of acidizing a subterranean formation that includes an acid, such as hydrochloric acid, wherein the acidizing composition includes about 0.01 to 50 percent by weight of a chelating agent to prevent undesired precipitation of various materials with metal ions resulting from the reaction of the acid and the subterranean formation, wherein the chelating agent can be EDTA or MGDA (abstract;[0092]; [0104]; [0167]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time that the filing of the claimed invention to include MGDA as a chelating agent in Bake’s composition.  It would have been obvious to one skilled in the art to do so to attain a resultant treatment fluid that is more effective due to it preventing undesired precipitation of various materials, as taught by Nguyen.
Although physical properties for the treatment fluid, such as that recited in dependent claim 24, may not be specifically taught by the cited prior art (Bake and Nguyen), because the treatment fluid composition of the cited prior art and that of the presently claimed fluid are the same fluid composition, accordingly, they should possess the same physical properties, such as the corrosion property recited in claim 24.  
Thus, the instant claims are unpatentable over Bake and Nguyen.
Claims 11-15 and 25 are rejected under 35 U.S.C. 103 as unpatentable over Bake and Nguyen (as discussed above) and further in view of: Javora (US 2007/0265171 A1 to Javora et al.); McKenzie (US 2003/0024703 A1 to McKenzie et al.); Tellez (US 2017/0240804 A1 to Tellez et al.); and Cassidy (2016/0222279 to Cassidy).
Bake in view of Nguyen was discussed above.  Bake (and Nguyen) do not disclose its solvent containing naphtha or phellandrene (terpene) (claims 11-14), the surfactant/emulsifier containing an ethoxylated sorbitol ester (claim 15), or its corrosion inhibitor as thioglycolic acid (claim 24).
However, Javora teaches common solvents for the hydrophobic phase of well treatment fluids include terpenes and naphtha/paraffin ([0029]; [0032]); McKenzie teaches phellandrene as a suitable terpene solvent for inhibiting tar/residue in well equipment (abstract; [0015]; [0034]); Tellez teaches ethoxylated sorbitol as an exemplary surfactant used in foam fluid compositions for subterranean formation applications  [0047]; [0065]; Table 1); whereas Cassidy teaches thioglycolic acid as a known corrosion inhibitor used in well treatment fluids (abstract; [0016]; [0040]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time that the filing of the claimed invention to include/select naphtha and/or phellandrene (terpene) in Bake (and Nguyen’s) solvent system because the prior art teaches these are common/equivalent solvents used in well treatment fluid such as Bake’s treatment fluid.  It would have been also obvious to one in the art to include ethoxylated sorbitol ester and thioglycolic acid as the emulsifier and corrosion inhibitor components, respectively, of Bake (and Nguyen’s) fluid system because of their known anti-corrosion and emulsifying properties when used in well treatment fluids. A combination of familiar/conventional elements (known solvents, surfactants and corrosion inhibitors) yielding predictable results (increase solubility and enhanced emulsifying and anti-corrosion/scale properties) would be prima facie obvious in accordance with 35 U.S.C. 103(a). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-96 (Sup. Ct. 2007).  
Although Cox may not expressly teach the concentrations (percent by weight) or ratios that are recited in the present claims (particularly, present dependent claims 12 and 14), Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention. Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over the cited prior art.

Allowable Subject Matter
Claim 20 is allowed.
Claims 16 and 22 are objected to as dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not teach or suggest its scale inhibiting fluid composition further containing an alkyl aryl sulfonate emulsifier, n-methyl formamide, or N-methyl morpholine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



September 29, 2021